March 5, 1963


Honorable   William A. Harrleon
Conmlasloner    of Insurance
Austin,   Texas                         Opinion   No. C-22
                                  Re:   Reconsideration  of Attorney
                                        General’s Opinions WW-1337
                                        and WW-1337-A
Dear Mr. Harrison:
           On February 1.8, 1963, you advised this office that
the State Board, of Insurance authorized you to r&quegt that
this office   reconsider  Attorney General’s Opinions WW-1337
and WW-1337-A.
         On the 23rd day of May, 1962, the prior         Attorney
Qeneral released his opinion WW-1337 which held:
            “The Board of Insurance Commissioners is
            authorized to issue a local recording agent’s
            license  to a firm or partnership    composed of
            active and inactive   men!bers, provided that
            neither the active or inactive    partners are
            limited partners;   Sections 5 and 6 of Article
            21.14 of the Texas Insurance Code apply to
            the active partners but do not apply to the
            Inactive partners.”
         Upon a reconsideration of Opinion WW-1337(at the re-
quest of the Commissioner of Insurance),  the then Attorney
General on the 27th day of December, 1962, over-ruled   his
prior Oplnlon W-1337 and released Opinion WW-1337-A which
held:
            “The provisions  of Section 5 of Article   21.14
            of the Texas Insurance Code prohibit    the Insur-
            ance Department from issuing a local recording
            agent’s license  to a firm or partnership   unless
            each Individual  or member of the partnership    is
            to be actively  engaged In good faith in the
Honorable    William   A. Harrison,   page 2.    (C-22)


            business of.lnsurance.and.meets       all of the
            Mher, quallfic8tSons.,,rsq~ired     Cor,.such
            license."
         It is our opinion that Opinion WW-1337 correctly    states
the applicable law.  Therefore,  Opinion WW-1337-A is  over-
ruled and Opinion WW-1337 Is reinstated.   We are enclosing
herewith copies of the two prior opinions.
                                          Yours very truly,
                                          WAGGONER CARR
                                          Attorney General of Texas




APPROVED:
OPINION COHBlI'pTEE
Albert Jones, Chairman
        Stone
Stafirbon
H. Grady Chandler
Dudley M&alla
Howard Fender
APPROVED: WAGGONER CARR,ATTORNEYGENERALOF TEXAS